                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    DISTRIBUIDORA INDUSTRIAL DE                         CASE NO. C18-0501-JCC
      CALZADO S.A., d/b/a BROOKS RUNNING
10    COSTA RICA,                                         MINUTE ORDER
11
                             Plaintiff,
12            v.

13    BROOKS SPORTS, INC., JUSTIN DEMPSEY-
      CHIAM, and REGENCY GROUP d/b/a
14    HARARI, INC. and/or SPORTLINE
15    AMERICA, S.A.,

16                           Defendants.

17

18           The following Minute Order is made by direction of the Court, the Honorable John C.

19   Coughenour, United States District Judge:

20           This matter comes before the Court on the parties’ stipulated motion for leave to amend

21   complaint (Dkt. No. 31). The district court is afforded discretion to grant leave to amend and

22   “[t]he court should freely give leave when justice so requires.” Fed. R. Civ. P. 15(a)(2). The

23   generosity in granting leave to amend is “to be applied with extreme liberality.” Eminence

24   Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1051–52 (9th Cir. 2003). Therefore, the Court

25   GRANTS the parties’ stipulated motion. Plaintiff shall file its amended complaint within 30 days

26   of this order.


     MINUTE ORDER
     C18-0501-JCC
     PAGE - 1
 1        DATED this 8th day of February 2019.

 2                                               William M. McCool
                                                 Clerk of Court
 3
                                                 s/Tomas Hernandez
 4
                                                 Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-0501-JCC
     PAGE - 2
